DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.
Claim Objections
Claim 2 is objected to because of the following informalities: In line 7, delete the repeated word “side”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation "the socket having a floor" in line 4 of claim 1 is not supported by the specification or the drawings. In fact, the disclosure describes the opposite. In [0012], "the socket has a top opening and a bottom opening" indicating that the socket is open from the bottom. The only other description of the bottom of the socket is in [0007], [0060], [0064] and [0068] "upon insertion into the socket with the stem bottom portion co-planar with the dental model bottom portion" which does not substantially support the limitation that the socket has a floor and merely states that the stem bottom and the model bottom lie along the same plane when the die is fully inserted into the socket. Additionally, in figure 9, which shows a bottom view of the die fully inserted into the socket, the die extends through the bottom surface portion and does not abut any further surface, face or floor, showing that there is no floor to the socket. 


    PNG
    media_image1.png
    267
    452
    media_image1.png
    Greyscale

	Dependent claims 2-12, 18-20 are rejected under 35 U.S.C. 112(a) because they inherit the deficiencies of claim 1 from which they depend on.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 11-12 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boronkay (U.S Patent No. 9375298).
(First Interpretation) Regarding claim 1, Boronkay teaches In an assembly useful for preparing a prosthetic crown for fitting to a tooth of a patient (abstract) comprising (a) a polymer dental model (10, Fig. 1)  having a shape corresponding to at least a portion of a dental arch of a patient (abstract) and a socket formed therein (18, Fig. 1), the socket having floor (Col. 7 lines 28-33; “The bottom face of the shaft portion 20 is held against the bottom face of the socket 18 (not shown) by the screw 16 to control the position of the shaft portion 20 in the insertion direction relative to the jaw component 12”) and a socket side wall (24, see annotated Fig. 1 below), and a polymer die having an upper portion (14, Fig. 1) configured in the shape of a tooth of a patient (See Fig. 1) and a lower stem (20, Fig. 1) configured for insertion into said socket (Col. 2 lines 1-5), the improvement comprising: 
a portion of at least one of said lower stem and said socket side wall is configured to have both a relaxed position when said die is not in said socket, and a tensioned position when said die is fully inserted in said socket, so that said stem is firmly and accurately engaged by said socket when said die is inserted therein (Col. 7 lines 12-26). Boronkay teaches that the spring is formed integrally with the jaw component containing the socket, in which the spring is tensioned when the die is inserted into the socket and relaxed when removed from the socket. The spring majorly contributes to the socket tensioning mechanism that holds the stem of the die in the socket securely. 
Boronkay further teaches wherein the portion (22) having said relaxed position and said tensioned position (the spring structure) is integrally formed with said at least one of said lower stem and said socket side wall (Col. 7 lines 12-26). Boronkay teaches that the spring (22) is formed integrally with the jaw component and as shown in figures 1 and 3, the spring is formed within the side wall of the socket which is part of the jaw component. The arrows in annotated Figures 1 and 3 below point to obvious integrated points between the side wall and the spring (22). 

    PNG
    media_image2.png
    168
    320
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    278
    295
    media_image3.png
    Greyscale

(First interpretation) Regarding claim 5, Boronkay teaches the assembly claim 1 (see rejection above), further comprising: 
(a) a polymer dental model (10, Fig. 1) having a shape corresponding to at least a portion of a dental arch of a patient (abstract), said model having (i) a bottom surface portion (12, Fig. 1) and (ii) a socket (18, Fig. 1) formed in said model in a location corresponding to a tooth of a patient to which tooth a crown is to be fitted (Col. 7 lines 10-14), with said socket extending through said bottom surface portion(see fig. 1) , and with said socket having a side wall (24, see annotated Fig, 1) and an irregularly shaped circumference (See Figs. 1-3); and 
(b) a polymer die (14, Fig. 1) having an upper portion configured in the shape of a tooth of a patient prepared to receive a crown (See fig. 1) and a lower stem (20, Fig. 1) configured for insertion into said socket (Col. 7 lines 13-14), with said stem having (i) a bottom surface portion (20, Fig. 1) and (ii) an irregularly shaped circumference corresponding to that of said socket (See Fig. 1), the stem and socket together configured so that said die inserts into said socket in one orientation only (Col. 10 lines 34-38); 
with said socket comprising at least one, or a plurality of, side wall portions having a laterally relaxed position and a laterally tensioned position (See Fig. 1 and Col. 7 lines 14-26); and 
with said side wall portions configured so that upon insertion into said socket with said stem bottom portion co-planar with said dental model bottom portion, said side wall portions in said tensioned position frictionally engage said stem and securely position said die in said model in a predetermined position (Col. 7 lines 20-26).

    PNG
    media_image4.png
    189
    439
    media_image4.png
    Greyscale

(First interpretation) Regarding claim 11, Boronkay teaches the assembly of claim 1 (Figs. 1-3), wherein both said dental model and said die are produced by additive manufacturing from a polymerizable resin (Col. 5 lines 22-37).

(Second Interpretation) Regarding claim 1, Boronkay teaches in an assembly useful for preparing a prosthetic crown for fitting to a tooth of a patient (abstract) comprising
(a) a polymer dental model having a shape corresponding to at least a portion of a dental arch of a patient (abstract) and a socket formed therein, the socket having a floor (Col. 9 lines 14-17; “In this embodiment, the position in the insertion direction is determined by the interaction of shoulder surfaces 86 near the bottom of the shaft and mating socket surfaces near the bottom of the socket”) and a side socket wall (see annotated fig. 19 below; the walls are on sides of the socket), and a polymer die having an upper portion configured in the shape of a tooth of a patient and a lower stem (See annotated fig. 20 below) configured for insertion into said socket (Col. 9 lines 5-7), the improvement comprising: a portion of at least one of said lower stem and said socket side wall is configured to have both a relaxed position when said die is not in said socket, and a tensioned position when said die is fully inserted in said socket, so that said stem is firmly and accurately engaged by said socket when said die is inserted therein (Col. 9 lines 5-17). Boronkay teaches that the tabs are part of the lower stem of the die and are configured to compress when inserted into the socket and relaxed when removed from the socket, indicating that the tabs have a major contribution in securing the die in the socket since it results in exerting forces on the structures that hold the die in place. 
Boronkay further teaches wherein the portion (84) having said relaxed position and said tensioned position (hooks 84 which are locally protruding portions) is integrally formed with said at least one of said lower stem and said socket side wall (Col. 5 lines 37-41; “In the dental models disclosed herein, excessive sliding frictional forces are avoided by including one or more compliant features (or locally protruding portions) as part of the shaft, the socket, or both” and Col. 6 lines 11-13; “For example, locally protruding portions can be formed on a shaft portion of a tooth component”). 


    PNG
    media_image5.png
    400
    427
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    376
    245
    media_image6.png
    Greyscale


Regarding claim 2, Boronkay teaches the assembly useful for preparing a prosthetic crown for fitting to a tooth of a patient of claim 1 (abstract and see annotated figs. 19-20 above), comprising: 
(a) a polymer dental model (Col. 3 lines 8-9) having a shape corresponding to at least a portion of a dental arch of a patient (abstract), said model having (i) a bottom surface portion (Col. 3 lines 9-12) and (ii) a socket (see annotated fig. 19 below) formed in said model in a location corresponding to a tooth of a patient to which tooth a crown is to be fitted, with said socket extending through said bottom surface portion (Col. 3 lines 11-12), and with said socket having a side wall (see annotated fig. 19 below) and an irregularly shaped circumference (see annotated fig. 19 below); and 
(b) a polymer die (see annotated fig. 20 below) having an upper portion configured in the shape of a tooth of a patient prepared to receive a crown and a lower stem (see annotated fig. 20 below) configured for insertion into said socket (Col. 9 lines 5-7), with said stem having (i) a bottom surface portion (see annotated fig. 20 below) and (ii) an irregularly shaped circumference corresponding to that of said socket (see annotated fig. 20 below) the stem and socket together configured so that said die inserts into said socket in one orientation only (Col. 10 lines 34-38); 
 with said stem comprising at least two separate elongate prongs (84, Fig. 20) configured for insertion into said socket (Col. 9 lines 3-7), each said prong having a laterally relaxed position and a laterally tensioned position (Col. 9 lines 10-17); and 
with said prongs configured so that upon insertion into said socket with said stem bottom portion co-planar with said dental model bottom portion (see annotated figures below), said prongs in said tensioned position frictionally engage said socket wall and securely position said die in said model in a predetermined position (Col. 9 lines 13-17).


    PNG
    media_image5.png
    400
    427
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    376
    245
    media_image6.png
    Greyscale

(Second interpretation) Regarding claim 3, Boronkay teaches the assembly of claim 2 (Figs. 19-20), wherein said prongs are either (i) free of one another adjacent said bottom surface portion (see annotated fig. 20 below), or (ii) connected to one another adjacent said bottom surface portion (Col. 9 lines 10-14).
 
    PNG
    media_image7.png
    377
    251
    media_image7.png
    Greyscale


(Second interpretation) Regarding claim 4, Boronkay teaches the assembly of claim 2 (Figs. 19-20), wherein said prongs in said relaxed position are warped away from one another (See annotated fig. 20 below).


    PNG
    media_image8.png
    382
    281
    media_image8.png
    Greyscale


 (Second interpretation) Regarding claim 6, Boronkay teaches the assembly of claim 1 (Figs. 19-20), wherein said stem in said tensioned position, and said socket, are inwardly tapered in a corresponding mating configuration (See elements 20, 84 and Col. 9 lines 5-10).
(Second Interpretation) Regarding claim 8, Boronkay teaches the assembly of claim 2 (Figs. 19-20), wherein said stem further comprises a narrowed foot portion adjacent said bottom surface portion (Col. 9 lines 5-7 and see annotated fig. 20 below). In figure 20, character reference 84 is equivalent to “a foot portion” because it is at the tip of the stem and because the structure is narrowing, it is considered “narrow” as shown in the figure below. 



    PNG
    media_image9.png
    420
    281
    media_image9.png
    Greyscale

(Second interpretation) Regarding claim 19, Boronkay teaches the assembly of claim 1 (see rejection above), wherein said lower stem comprises at least two elongate, vertical prongs (84, see Figure 20) configured so that said prongs (84, Figure 20,) in said relaxed position are warped away from one another (see annotated figure 20 below) and upon insertion into said socket, the at least two prongs frictionally engage a major portion of said socket wall (Col. 5 lines 34-41 and Col. 9 lines 3-17). Boronkay teaches that the socket walls are sloped in order to receive the slanted structures (84) and engage in a snap-fit. Boronkay additionally teaches that the protruding portions comprised within the stem help maintain a healthy amount frictional force between the two structures and reduce any excessive or damaging friction. 


    PNG
    media_image10.png
    420
    281
    media_image10.png
    Greyscale

(Second interpretation) Regarding claim 20,  Boronkay teaches the assembly of claim 1 (see rejection above), wherein the socket wall is segmented (see figures 18-20), and the segments of the wallAttorney Docket: 1151-94 Page 10 of 14warp toward one another in the relaxed position and frictionally engage a major portion of said stem upon insertion of said stem into said socket (Col. 9 lines 3-17). Boronkay teaches that the walls of the socket are sloped and configured to receive the stem portions (including 84), indicating that it is segmented and as both structures engage in a tight snap-fit engagement, frictional forces will be present.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boronkay (U.S Patent No. 9375298), in view of Dunne (U.S Patent Application Publication No. 20120308954)
Regarding claim 7, Boronkay teaches the assembly of claim 1 (Figs. 1-3), wherein: said socket (18, fig. 1) has a top opening (see fig. 1) and a bottom opening (see fig. 2), and said stem bottom portion has a circumference intermediate between that of said socket top opening and that of said socket bottom opening (see fig. 3 and Col. 7 lines 19-31), but is silent to teach said socket top opening has a circumference greater than said socket bottom opening, said socket side wall tapers inwardly from said socket top opening to said socket bottom opening; 
Dunne teaches an assembly comprising a dental model and dental die (Figs. 7-9), wherein the model includes a socket with a top opening (802, fig. 8) and a bottom opening (804, fig. 8). The socket top opening has a circumference greater than the socket bottom opening and said socket side walls taper inwardly from said socket top opening to said socket bottom opening ([0089] lines 1-9). 
Boronkay and Dunne are considered to be analogous because they teach in the same field of endeavor for the purpose of fabricating accurate dental models and dies (abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the socket walls of socket (18, fig. 1) of Boronkay taper inwardly to have a decreasing slope as taught by Dunne to help correctly position the die within the model and permit easy assembly ([0089] lines 7-21). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boronkay (U.S Patent No. 9375298), in view of ACS Omega (Biobased Acrylate Photocurable Resin Formulation for Stereolithography 3D Printing. 2018, 3, 1403−1408).
Regarding claim 9, Boronkay teaches the assembly of claim 1 (Figs. 1-4), but is silent to teach wherein both said model and said die are comprised of poly(acrylate), poly(methacrylate), poly(urethane acrylate), poly(urethane methacrylate), poly(epoxy acrylate), or poly(epoxy methaerylate). ACS Omega teaches in the same field of endeavor for the purpose of fabricating high-resolution dental implant prototypes (Page 1403, Col. 2 lines 11-14). ACS Omega elaborates that SLA requires photocurable resins, typically epoxy or (meth)acrylates to ensure crosslinking (Page 1404, Col. 1, lines 1-3), which include all of the claimed material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use material with epoxy or methyl acrylate monomers, as taught by ACS Omega, to fabricate the assembly of dental models and dies since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boronkay (U.S Patent No. 9375298), in view of Narendra et al. Dental Polymers: Applications. In Encyclopedia of Biomedical Polymers and Polymeric Biomaterials. Taylor and Francis: New York, Published online: 04 Dec 2015; 2501-2522). 
Regarding claim 10, Boronkay teaches the assembly of claim 1 (Figs. 1-3), wherein both said model and said die consist of a polymer (Col. 5 lines 22-37) but is silent to teach having: a tensile modulus of 1200 or 1600 MPa to 3000 MPa, or more; an elongation at break of 2% to 100 or 140%, or more; a flexural strength of 40 or 60 MPa, to 100 or 120 MPa, or more; and/or a flexural modulus (chord, 0.5%-1% strain) of 1500 or 2000 MPa, to 3000 MPa, or more.
Narendra et al. discloses a variety of polymers that are based on methyl acrylate are typically used dentistry (Introduction). It recites that the most common materials used in denture fabrication are the resin methyl-methacrylate (MMA) and polymethyl methacrylate (PMMA) (Page 2502, Col. 1, lines 31-33). In Table 1, PMMA is stated to have an average flexural strength of 97.4 MPa, a strain at the maximum stress of 6.14%, and an elastic modulus of 2790 MPa. The properties taught by Narendra all fall within the range of the claimed polymer material properties and the polymer used for Additive Manufacturing as taught by Boronkay.
  	Boronkay and Narendra are considered to be analogous to the claimed invention because they are in the same field of manufacturing dental products using polymers with ideal modeling properties (Page 2502, Col. 1 lines 30-35). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boronkay to incorporate the teachings of Narendra et al. and use PMMA as the material for fabrication of the dental models and dies during 3D printing. Using PMMA as a dental polymer will facilitate production due to their simple processing technology and for their excellent properties (Page 2501, Col. 2, lines 12-15). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boronkay (U.S Patent No. 9375298), in view of Chen Y. et al. A layerless additive manufacturing process based on CNC accumulation'. Rapid Prototyping Journal, 2011, vol. 17. No. 3, pp. 218-227.
Regarding claim 12, Boronkay teaches the assembly of claim 1 (Figs. 1-3), but is silent to teach wherein said dental model is layerless, said die is layerless, or both said dental model and said die are layerless. Chen Y. et al. discloses an alternative route for additive manufacturing in which a layerless approach is taken during the fabrication process (Introduction). 
Boronkay and Chen Y. et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing for model and mold fabrication (Introduction). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boronkay to incorporate the teachings of Chen Y. et al. and take a layerless approach for additive manufacturing of the dental model and die to improve the building speed and enhance the material property of the built structure (Page 218 lines 13-15). Modification of Boronkay to use layerless additive manufacturing would address the drawbacks of layered additive manufacturing disclosed by Boronkay (Col. 5 lines 33-37), including the presence of mechanical interlocking and high sliding frictional force generation, because layerless manufacturing would allow control of the desired relative motions, which is an issue with layer-based manufacturing (Page 218, Introduction), reducing problems that arise due to the contact of two parts.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Boronkay (U.S Patent No. 9375298), in view of Funk (U.S Patent Application Publication No. 2018/0344432).

Regarding claim 18, Boronkay teaches the assembly of claim 1 (Figs. 1-3), but is silent to teach wherein said stem is firmly and accurately engaged at plus or minus 20 microns in the mesial-distal axis of the arch or arch portion, and/or plus or minus 20 microns in the buccal-lingual axis of the arch or arch portion by said socket when said die is inserted therein.
Funk teaches a similar tolerance limitation between the fit of a dental implant and a scan abutment ([0007] lines 1-8). Funk recites that the fitting geometry between the two must have a tolerance number of 1/100th mm in order to fit together anyhow ([0007] lines 3-5). 1/100th mm is equivalent to 10 microns, which falls within the range of +/- 20 microns. 
Boronkay and Funk are both considered to be analogous to the claimed invention because they are in the same field of manufacturing dental models and dental products. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boronkay to incorporate the teachings of Funk and include a tolerance condition to enhance engagement and to improve the accuracy of the fit between the two manufactured parts ([0007] lines 5-8), as well as improving the data accuracy in all anatomical planes including mesial, buccal, labial, oral and/or occlusal ([0011] lines 17-20). 
Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. The amendment of claim 1 recites: 
“In an assembly useful for preparing a prosthetic crown for fitting to a tooth of a patient comprising (a) a polymer dental model having a shape corresponding to at least a portion of a dental arch of a patient and a socket formed therein, the socket having floor and a socket side wall, and (b) a polymer die having an upper portion configured in the shape of a tooth of a patient and a lower stem configured for insertion into said socket, the improvement comprising: a side wall is configured to have both a relaxed position when said die is not in said socket, and a tensioned position when said die is fully inserted in said socket, so that said stem is firmly and accurately engaged by said socket when said die is inserted therein, wherein the portion having said relaxed position and said tensioned position is integrally formed with said at least one of said lower stem and said socket side wall.”
Applicant states that support for the amendments may be found in paragraph [0077] and Figures 15A-15B and 16 of the current application. However, these citations only support the limitation “wherein the portion having said relaxed position and said tensioned position is integrally formed with said at least one of said lower stem and said socket side wall”. The limitation “the socket having a floor” is not supported by the disclosure. In [0012], "the socket has a top opening and a bottom opening" indicating that the socket is open from the bottom. The only other description of the bottom of the socket is in [0007], [0060], [0064] and [0068] "upon insertion into the socket with the stem bottom portion co-planar with the dental model bottom portion" which does not substantially support the limitation that the socket has a floor and merely states that the stem bottom and the model bottom lie along the same plane when the die is fully inserted into the socket. Additionally, in figure 9, which shows a bottom view of the die fully inserted into the socket, the die extends through the bottom surface portion and does not abut any further surface, face or floor, showing that there is no floor to the socket.
Applicant states that Boronkay provides a separate tensioning feature in either the spring 22 or the hook 84 from the spring or socket wall. However, Boronkay teaches that the spring 22 is formed integral with the jaw component 12 of the model (Col. 7 lines 12-26). In addition, Figures 1 and 3 of Boronkay clearly show that the spring 22 is formed directly with the side wall of the socket. The arrows in annotated Figures 1 and 3 below point to obvious integrated points between the side wall and the spring (22). Applicant points to figure 2 of Boronkay to show that the spring is a separate feature than the side wall, but Figure 2 shows the dental model of FIG. 1 with the tooth portion of the tooth component shown as semi-transparent to show interface details between the shaft and the socket, including contact between the folded spring and the shaft, indicating that the structures are altered to better show the interference details after insertion. 




    PNG
    media_image2.png
    168
    320
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    278
    295
    media_image3.png
    Greyscale


Applicant states that Boronkay provides a separate tensioning feature in either the spring 22 or the hook 84 from the spring or socket wall and refers to Boronkay’s disclosure in Col. 9 “separate hooks 84 near the bottom of the shaft that engage with a sloped opening 86 at the bottom of the socket”. However, this statement does not necessarily mean that the hooks are separate from the shaft but rather separate relative to the other hooks because Boronkay teaches that the protruding portions (including the hooks 84) are part of the shaft and can be formed directly on the shaft to avoid excessive sliding frictional forces as stated in Col. 5 lines 37-41; “In the dental models disclosed herein, excessive sliding frictional forces are avoided by including one or more compliant features (or locally protruding portions) as part of the shaft, the socket, or both” and Col. 6 lines 11-13; “For example, locally protruding portions can be formed on a shaft portion of a tooth component”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         

	 /JACQUELINE T JOHANAS/                Supervisory Patent Examiner, Art Unit 3772